Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 6 and 16, it is unclear to the amount of money that is deposited or withdrawn from the account and therefore the metes and bounds of “small deposit or withdrawl” cannot be determined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




With respect to claim 1, the limitations are directed to and fall under the category of commercial interactions of organizing human activity.  The verification of various parameters, the ownership, conformance with regulatory requirements, and calculating the risk of doing business which generates a first, second, third and fourth cipher, which refer to scores, generating a total score from the cipher (scores) as this relates to a method of commercial transaction relate to  judicial exception of a commercial transaction  The inclusion of a processor to perform these steps relate to a generic components that do not take the judicial exception and fails to improve the functioning of a computer.  With respect to the confirming the ability to perform an operation is a field of use of the limitation at a high level of generality and are instructions to apply the exception using a generic computer component and fails to recite any meaningful limitations to add significantly more to the commercial transaction.  Claims 11 recites similar limitations as claim 1 and is rejected under the same rationale.
Claim 2-5 and 7 recite further verification steps by performing various data gathering steps in the database and these steps are recited at a high level of generality and fails to transform the judicial exception of the commercial interaction beyond the judicial exception. Claims 12-15 and 17 recite similar limitations as claims 2-5 and 7 and therefore are rejected are the same rationale.
With respect to claims 8-10 recites a mathematical calculation that relate to the commercial transaction of generating a second total score, which is claimed at a high level of generality and this limitation also fail to integrate the judicial exception into a practical idea. Claims 18-20 recite similar limitations as claims 8-10 and are rejected are the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1, 5, 7, 11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mardikar (US 2012/0060207) in view of  Klawon (US 2005/0027983) / Rotem et al. – hereinafter Rotem (US 2017/0187709) 

As per claim 1, Mardikar discloses a method comprising:
receiving, by a processor, a digital identify from an applicant. ([0012]; receiving an access request from a user device, wherein the access request includes an identity claim for a user; [0025]; FIG. 2 illustrates operation of an access control system 200 in accordance with one or more embodiments.)
digital identity does not correspond to a known identity. ([0012]; evaluating a risk based on matching an attribute of the user device with attributes stored in a user information database; authenticating the access request based on the identity claim and the risk evaluation to determine an authentication confidence level; If a yes answer is given to 1) through 4), access may be granted by service provider system 110 to allow the transaction; Examiner note: access will not be granted if there is no match to the identity)
verifying, by the processor, a series of parameters associated with the digital identity,
([0021]; set of user-identifying attributes--such as phone number, e-mail address, street address, social security number (SSN)--to establish an individual's identity) also referred to as 
confirming, by the processor, ownership of the digital identity by the applicant, ([0028]; 2) is the bank account number on file, e.g., in the user information database 140)
assessing, by the processor, a risk of doing business with the applicant, ([0028];(4) is the authentication confidence level of the request ([0024]; In some situations, for example, the result of the additional risk-based decision may be that additional user action needs to be taken prior to granting access. These additional actions may include establishing more identity trust by providing more information about the subject (e.g., SSN, tax, business information, or other identifying factors) or by presenting more security claims (e.g., using 2FA; [0028]; (; 3) is the customer (subject) 2FA authenticated, e.g., authentication confidence level corresponds to 2FA authentication;)
Mardikar fails to discloses confirming, by the processor, conformance with regulatory requirements by the applicant, the confirming ownership generating a third cipher, verifying the series of parameters generating a first cipher, the confirming ownership generating a second cipher, the assessing generating a fourth cipher, calculating, by the processor, a total score using the first, second, third, and fourth ciphers; and confirming, by the processor, an ability of the digital identity to perform an operation if the total score exceeds a threshold.  
Klawon discloses confirming, by the processor, conformance with regulatory requirements by the applicant ([0044];For example as discussed, one's health, marital stability, residual stability, job stability, total net worth, are some of the numerous factors that will properly and accurately foretell one's ability to repay a loan or honor an obligation, [0079]; As stated, rating concepts can be used to arrive at an overall rating using other traits or characteristics all in a supplementary manner for rating an individual on a wider range of attributes which could 
 generating a first , second , third cipher and fourth cipher, calculating, by the processor, a total score using the first, second, third, and fourth ciphers.  ([0021]-[0029])
It would have been obvious before the effective filing date for the teachings of Mardikar to be modified so that the identity proofing process generates a first, second, third and fourth ciphers upon verifying the series of parameters, confirming ownership of digital identity and regulatory requirements and a risk of doing business with the applicants, as the ciphers are scores based upon the verification of the four attributes which  is combined to create a total score to be calculated (Rt) and it uses the total score to verify the user’s identity as taught by Klawon.  The teachings are analogous art in that they are directed an identity verification system.  The combined teachings would have yielded advantages of preventing identity theft by one who attempts to illicitly usurp the identity and credit of another, thus perpetrating a fraud. 
The combined teachings of Mardikar / Klawon fail to teach confirming, by the processor, an ability of the digital identity to perform an operation if the total score exceeds a threshold.   Rotem discloses confirming, by the processor, an ability of the digital identity to perform an operation if the total score exceeds a threshold. ([0042] According to an example implementation of the disclosed technology, the information received, gathered, and/or determined may be analyzed, compared, etc., to calculate a fraud risk score. In an example implementation, if the fraud risk score is determined to exceed a threshold (i.e., to be more risky than acceptable), the process 100 may prevent or block additional authentication steps and an indication of failure may be output. For example, in situations where the risk is determined to be higher than acceptable, the subject 102 may be presented with other options or instructions to validate his or her identity.)	It would have been obvious before the effective filing date for the combined teachings of Mardikar / Klawon to be modified that the total score is compared to a threshold value at the 

As per claim 5, Mardikar / Klawon Rotem disclose the method of claim 1.  Mardikar discloses the verifying a series of parameters comprising access one or more databases storing parameters associated with the digital identity. ([0011] In another embodiment, a computer-implemented method includes: receiving an access request from a user device, wherein the access request includes an identity claim for a user; evaluating a risk based on matching an attribute of the user device with attributes stored in a user information database)

As per claim 7, Mardikar / Klawon / Rotem disclose the method of claim 1.  Klawon discloses the confirming conformance with regulatory requirements by the applicant comprising confirming that the applicant’s location, sanction status, or age meets a predefined condition. ([0044];For example as discussed, one's health, marital stability, residual stability, job stability, total net worth, are some of the numerous factors that will properly and accurately foretell one's ability to repay a loan or honor an obligation, [0079]; As stated, rating concepts can be used to arrive at an overall rating using other traits or characteristics all in a supplementary manner for rating an individual on a wider range of attributes which could include, for example, attributes such as criminal history, residential stability, length of residence, personal health, financial stability and other areas that could be used in the overall rating score.)

	As per claim 11, please see the discussion under claim 1 as similar logic applies.

	As per claim 15, please see the discussion under claim 5 as similar logic applies.

.

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mardikar (US 2012/0060207) /  Klawon (US 2005/0027983) / Rotem (US 2017/0187709)  further in view of Suen (US 10,721,227)

As per claim 2, Mardikar / Klawon / Rotem disclose the method of claim 1.  The combination of teachings fail to disclose further comprising fast-tracking identify verification upon determining that the digital identity corresponds to a known identity. Suen discloses fast-tracking identify verification upon determining that the digital identity corresponds to a known identity (Col 4 lines 38-63;  The validation request 362 comprises transmitting the encrypted user identity element 342 to the identity source 400. The identity source 400 compares the biometric signature on the encrypted user identity element 342 with the biometric signature 206 registered with the user device 200. If the two biometric signatures match, the identity source 400 transmits a validation 364A, 364B, 364C to the third party entities 500A, 500B, 500C confirming the identity of the user of the user device 200. The validation may or may not include additional information about the user, such as but not limited to, a credit score, credit history, a risk score, etc.)
It would have been obvious before the effective filing date for the combined teachings of teachings of Mardikar / Klawon / Atef to be modified to teach fast-tracking by confirming the identity of the user device if the biometric signatures match.  The motivation would have been to stop identity thieves from making fraudulent transactions at the merchant’s website.

As per claim 3, Mardikar / Klawon / Rotem / Suen disclose the method of claim 2.  Suen discloses the fast-tracking comprising checking a subset of detail included in the digital identity. (Col 4 lines 38-63; The validation request 362 comprises transmitting the encrypted user identity 

As per claim 4, Mardikar / Klawon / Rotem / Suen disclose the method of claim 2.  Suen  discloses further comprising confirming an ability of the digital identity to perform an operation in response to the fast-tracking. (Col 4 lines 38-63; The validation request 362 comprises transmitting the encrypted user identity element 342 to the identity source 400. The identity source 400 compares the biometric signature on the encrypted user identity element 342 with the biometric signature 206 registered with the user device 200. If the two biometric signatures match, the identity source 400 transmits a validation 364A, 364B, 364C to the third party entities 500A, 500B, 500C confirming the identity of the user of the user device 200. The validation may or may not include additional information about the user, such as but not limited to, a credit score, credit history, a risk score, etc.)

As per claim 12, please see the discussion under claim 2 as similar logic applies.


As per claim 13, please see the discussion under claim 3 as similar logic applies.


As per claim 14, please see the discussion under claim 4 as similar logic applies.
		
s 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mardikar (US 2012/0060207) / Klawon (US 2005/0027983) / Rotem (US 2017/0187709) further in view of Stibel (US 2014/0047505)/ Gupta (US 8,315,945)
	
As per claim 6, Mardikar / Klawon / Rotem disclose the method of claim 1.  The combined teachings fails to disclose that the confirming ownership of the digital identity by the applicant comprising: making, by the processor, a small deposit or withdrawal at the bank account associated with the digital identity; sending, by the processor, an SMS message to a device associated with the digital identity; and confirming, by the processor, the ownership of the digital identify if the applicant can access this information and responds in a reasonable time frame. 
Gupta discloses  that the confirming ownership of the digital identity by the applicant comprising: making, by the processor, a small deposit or withdrawal at the bank account associated with the digital identity; sending, by the processor, an SMS message to a device associated with the digital identity (Col 6 lines 25-39; However, the check service provider 120 may have to perform additional account verification steps, such as deposit a small amount of money into the account and have the user confirm the amount of the deposit to ensure the account is valid.; Col 7 lines 48-57;In block 245, the check service provider network device 120 sends a message to the recipient to inform the recipient of the payment. This message can be in the form of a Short Message Service ("SMS") text message, a Multimedia Messaging Service ("MMS") message, or a voice message sent to a mobile telephone of the recipient obtained from the contact information provided by the check module 150 of the user.)
It would have been obvious before the effective filing date for the teachings of Mardikar / Klawon / Rotem to be modified so that the ownership confirm puts a small deposit to the user’s bank account and text a message to the user to perform the confirmation steps as part of the 
The combination of teaching do not teach verifying the ownership of the digital identify if the applicant can access this information and responds in a reasonable time frame. 
Stibel discloses verifying the ownership of the digital identify if the applicant can access this information and responds in a reasonable time frame. ([0070]; When the association does not occur within the monitoring interval, the entity 110 is either not the true owner of the entity account that is registered with the service provider 130 or the entity 110 did not perform the association in time in which case the entity 110 will have to repeat the association procedure.)
It would have been obvious before the effective filing date for the teachings above to be modified so that the micro-deposit that was submitted to a user’s is verified within a certain time when verifying the user’s identity.  The motivation would have been to perform such verification based on the basic registration information that can be obtained from the service providers, without the need for the entities to disclose additional confidential information.  (Stibel, [0007])

	As per claim 16, please see the discussion under claim 6 as similar logic applies.

Allowable Subject Matter
Claims 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  See PTO-892 form
Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454